QUAKER® INVESTMENT TRUST Supplement dated April 16, 2010 To the Statement of Additional Information Dated October 28, 2009 for the Quaker Small-Cap Value Fund The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus.Defined terms not otherwise defined in this supplement have the same meaning as set forth in the Statement of Additional Information. Effective December 16, 2009, the following replaces the table found in “Portfolio Managers” in the section entitled “Investments in Each Fund” under “Quaker Small-Cap Value Fund” on page 24 of the SAI: INVESTMENTS IN EACH FUND (as of June 30, 2009) NAME OF PORTFOLIO MANAGER DOLLAR RANGE OF INVESTMENTS IN EACH FUND(1) QUAKER SMALL-CAP VALUE FUND (Aronson+Johnson+Ortiz, LP, sub-adviser) Theodore R. Aronson Stefani Cranston Kevin M. Johnson Gina Marie N. Moore Martha E. Ortiz R. Brian Wenzinger Christopher J.W. Whitehead Over $1,000,000 $100,001 - $500,000 $100,001 - $500,000 None Over $1,000,000 $100,001 - $500,000 None(2) This column reflects investments in a Fund’s shares owned directly by a portfolio manager or beneficially owned by a portfolio manager (as determined in accordance with Rule 16a-1(a)(2) under the 1934 Act, as amended).A portfolio manager is presumed to be a beneficial owner of securities that are held by his or her immediate family members sharing the same household. Information provided for Mr. Whitehead is current as of March 31, 2010. Effective December 16, 2009, the following information replaces the table found in “Portfolio Managers” in the section entitled “Other Managed Accounts of Portfolio Managers” under “Quaker Small-Cap Value Fund” on page 26 of the SAI: OTHER ACCOUNTS MANAGED (as of September 30, 2009) THEODORE R. ARONSON (AJO) NUMBER OF ACCOUNTS TOTAL ASSETS IN ACCOUNTS NUMBER OF ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE TOTAL ASSETS IN ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE Registered Investment Companies 17 $4.7 billion 2 $81 million Other Pooled Investment Vehicles 21 $2.9 billion 5 $233 million Other Accounts(1) $11.6 billion 45 $4.0 billion STEFANI CRANSTON (AJO) NUMBER OF ACCOUNTS TOTAL ASSETS IN ACCOUNTS NUMBER OF ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE TOTAL ASSETS IN ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE Registered Investment Companies 17 $4.7 billion 2 $81 million Other Pooled Investment Vehicles 21 $2.9 billion 5 $233 million Other Accounts(1) $11.6 billion 45 $4.0 billion KEVIN M. JOHNSON (AJO) NUMBER OF ACCOUNTS TOTAL ASSETS IN ACCOUNTS NUMBER OF ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE TOTAL ASSETS IN ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE Registered Investment Companies 17 $4.7 billion 2 $81 million Other Pooled Investment Vehicles 21 $2.9 billion 5 $233 million Other Accounts(1) $11.6 billion 45 $4.0 billion GINA MARIE N. MOORE (AJO) NUMBER OF ACCOUNTS TOTAL ASSETS IN ACCOUNTS NUMBER OF ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE TOTAL ASSETS IN ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE Registered Investment Companies 17 $4.7 billion 2 $81 million Other Pooled Investment Vehicles 21 $2.9 billion 5 $233 million Other Accounts(1) $11.6 billion 45 $4.0 billion MARTHA E. ORTIZ (AJO) NUMBER OF ACCOUNTS TOTAL ASSETS IN ACCOUNTS NUMBER OF ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE TOTAL ASSETS IN ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE Registered Investment Companies 17 $4.7 billion 2 $81 million Other Pooled Investment Vehicles 21 $2.9 billion 5 $233 million Other Accounts(1) $11.6 billion 45 $4.0 billion R. BRIAN WENZINGER (AJO) NUMBER OF ACCOUNTS TOTAL ASSETS IN ACCOUNTS NUMBER OF ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE TOTAL ASSETS IN ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE Registered Investment Companies 17 $4.7 billion 2 $81 million Other Pooled Investment Vehicles 21 $2.9 billion 5 $233 million Other Accounts(1) $11.6 billion 45 $4.0 billion CHRISTOPHER J.W. WHITEHEAD(2) (AJO) NUMBER OF ACCOUNTS TOTAL ASSETS IN ACCOUNTS NUMBER OF ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE TOTAL ASSETS IN ACCOUNTS WHERE ADVISORY FEE IS BASED ON ACCOUNT PERFORMANCE Registered Investment Companies 18 $5.0 billion 2 $83 million Other Pooled Investment Vehicles 19 $3.0 billion 4 $265 million Other Accounts(1) 95 $11.6 billion 42 $4.0 billion These are separately managed accounts of institutional or high net-worth investors for which theportfolio managers provide investment advice. Information provided for Mr. Whitehead is current as of March 31, 2010. N.B. — AJO’s portfolio managers are responsible as a team for the day-to-day management of the accounts shown above. QKSISCV 042010
